Citation Nr: 1731734	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury (head injury). 

2.  Entitlement to service connection for residuals of a neck injury (neck injury). 

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for bilateral hand numbness. 

5.  Entitlement to service connection for right leg pain.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq




ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This matter was previously before the Board in March 2016 and the Board found that the Veteran submitted new and material evidence to reopen the claims for service connection for a head injury, neck injury, back pain, and bilateral hand numbness.  Then the Board concluded that the record was incomplete and remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a VA progress note from December 2015 the Veteran stated that he was approved for Social Security Disability Income (SSDI).  The Veteran's Social Security determination and the underlying medical evidence supporting that decision have not been submitted for review and consideration by VA.  As these records may provide evidence to substantiate the Veteran's claims, on remand, the AOJ should request any available Social Security disability records.  38 C.F.R. § 3.159 (c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant Social Security disability records under VA's duty to assist).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Social Security Administration (SSA) and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for SSDI benefits, including the SSA decision and related administrative documents.  Copies of all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If the SSA records are not available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

2.  Associate with the claims file the Veteran's contemporaneous VA treatment records from February 9, 2017 to the present.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim should be adjudicated on the merits following review of all relevant evidence associated with the claims file.

4.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


